Citation Nr: 0526556	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
conjunctiva burns, both eyes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded the issue in June 2004 for further 
development and it is now ready for appellant review.

In September 2005, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  An in-service medical record reflects treatment for 
conjunctiva burns to both eyes as a result of welding.

2.  The weight of post-service medical evidence establishes a 
causal relationship between the veteran's current vision 
problems and welding flash injuries during military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of conjunctiva burns, both eyes, were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran injured his 
eyes in May 1944.  Apparently, while welding he experienced 
flash burns to his eyes.  The diagnosis was "burn, 
conjunctiva."  He was treated with cold packs and ophthalmic 
ointment.  The following day, his eyes felt better but there 
was still "considerable lacrimation, and some conjunctival 
injection."  He was returned to duty the following day.  

Of note, there is no evidence of on-going treatment for an 
eye disorder for many years after military discharge; 
however, he was determined to be legally blind in January 
2000.  Despite the absence of eye residuals after service, 
the Board is persuaded by a May 2001 Diving Medicine Report, 
which indicated that the veteran's visual impairment was 
"most likely related to prior welding flash exposures."

This finding is further supported by a more recent private 
medical opinion dated in August 2005.  After a summary of the 
veteran's service medical records and post-service evidence 
of macular degeneration, the medical consultant stated:

In conclusion, the veteran served as a 
salvage diver during his service in the 
U.S. Navy.  He had exposures during 
service to welding arcs as evidenced by 
his development of conjunctival burns of 
both eyes.  He subsequently developed 
legally blind macular degeneration.  As 
indicated in the literature, there is a 
risk of macular disease with exposures 
from arc welding and diving.  It is 
therefore at least as likely as not that 
the service related exposures contributed 
to the development of his macular 
degeration.

The Board also notes that the physician consultant cited to 
three medical articles dated in 1984, 1988, and 2002 in 
support of her conclusions.  

While a VA examination report dated in February 2005 
concluded that it was "not as least as likely as not that 
the [veteran's] current blindness is related to the multiple 
dives he performed during military service" and that his 
"current blindness is not due to welding flash burns 
incurred during service," the Board finds that, balanced 
against the May 2001 opinion and August 2005 opinion, that 
the evidence is, at the very least, in equipoise and service 
connection should be granted.

In sum, based on the above evidence, it is the opinion of the 
Board that entitlement to service connection for residuals of 
conjunctiva burns of both eyes is warranted.  In this case, 
there is medical evidence that has specifically concluded 
that the veteran's eye disorder was likely due to welding 
burns.  And, as noted above, there is clear evidence of a 
welding burn injury to the eyes in service.  

Further, there is no evidence of an intervening cause in his 
post-service occupation as a photographer.  While there is 
was no chronic disability noted at the time of service 
separation, and an absence of relevant symptomatology for 
many years after discharge, a medical nexus has been 
established.  As such, with resolution of reasonable doubt in 
the veteran's favor, service connection is warranted for the 
residuals of conjunctiva burns, both eyes. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2003 and January 2005.

However, inasmuch as the Board is allowing the benefit on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.  

Moreover, the Board notes that the August 2005 medical 
statement was submitted directly to the Board without the 
veteran waiving jurisdiction of the RO.  However, given the 
favorable outcome, the Board finds that there is no prejudice 
to the veteran in the resolution of this claim without the 
additional and delayed step of seeking at waiver at this 
juncture.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of 
conjunctiva burns, both eyes, is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


